*726Based upon the financial circumstances of the parties, we find that the award of temporary counsel fees of $1,500, temporary maintenance of $150 per week and temporary child support of $100 per week was not an abuse of discretion. "We have repeatedly stated that the remedy for an award of temporary maintenance claimed to be unsatisfactory is a speedy trial at which a more detailed examination of the financial situation of the parties may be made” (Sassano v Sassano, 112 AD2d 1034, 1035; Rossman v Rossman, 91 AD2d 1036; Marcus v Marcus, 91 AD2d 991; Jorgensen v Jorgensen, 86 AD2d 861; Woram v Gilliam, 78 AD2d 796; Hyman v Hyman, 56 AD2d 337, 338). Thompson, J. P., Brown, Eiber and Spatt, JJ., concur.